Citation Nr: 1706175	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  02-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent, for service-connected paroxysmal tachycardia, currently evaluated under diagnostic code (DC) 7010 for supraventricular arrhythmias.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1994, and December 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent rating for paroxysmal atrial tachycardia, rated under DC 7010 for supraventricular arrhythmias.

The Board remanded the issue of an increased evaluation for paroxysmal atrial tachycardia in December 2005, February 2008, June 2010, October 2011, and October 2012, for further evidentiary development.  After completing the requested evidentiary development, the most recent supplemental statement of the case (SSOC) was issued in October 2015.

The case has now returned to the Board for further appellate review. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran has not had more than 4 episodes per year of paroxysmal atrial fibrillation or any other supraventricular tachycardia.


CONCLUSION OF LAW

The criteria for a higher disability rating for paroxysmal tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7010 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial rating decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed the Veteran a letter, dated March 2006, informing him of the type and nature of evidence needed to substantiate his claim for an increased rating, including information about the elements of a disability rating and an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  While this notice was provided after the initial rating decision for this increased rating claim, the claim was last adjudicated by the AOJ in October 2015, such that any timing error was cured by later readjudication.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).  Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's October 2012 remand instructions, the AOJ obtained outstanding private treatment records which included records from McKenzie Memorial Hospital or "Sandusky" hospital dated in and around November 2003 and 2011.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's October 2012 remand instructions.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in August 2014 and May 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his heart disability based on findings and medical principles.  Moreover, the Board finds that the August 2014 and May 2016 examinations substantially complied with the Board's October 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent May 2016 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his service-connected heart disability, diagnosed as paroxysmal tachycardia, is more severe than is reflected by his current 10 percent disability rating.  His symptoms are rated under DC 7010, for supraventricular arrhythmias.  38 C.F.R. § 4.104, DC 7010.

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram (EKG), echocardiogram (ECG), or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Pursuant to DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by an ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by an ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  The Board notes that an evaluation in excess of 30 percent is not available under DC 7010.

Pursuant to Diagnostic Code 7011, a 10 percent rating is assigned for ventricular arrhythmias where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; or there is evidence of cardiac hypertrophy or dilation on an EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for an indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place; or (2) for chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.

The Veteran was initially awarded a 10 percent rating in a February 1995 rating decision for a heart disability diagnosed as paroxysmal supraventricular tachycardia.  Following his January 2001 claim for an increased rating for his heart disability, the Veteran underwent a VA examination in February 2001.  The Veteran reported that he had weekly episodes  of tachycardia, which sometimes occurred daily.  The Veteran also reported chest pains occurring weekly during both exertion and rest, associated with difficulty breathing.  The Veteran also had shortness of breath with moderate exertion, but no history of orthopnea or paroxysmal nocturnal dyspnea.  The examiner found that the Veteran had a history of paroxysmal atrial tachycardia, but that his 2D echocardiogram was normal with an estimated ejection fraction of 60 percent.  A workload of 8 to 10 METS was estimated.  

Results from a May 2001 VA imaging report showed that the Veteran had a left ventricular ejection fraction of 60 percent which was normal, and normal wall motion and thickening of the left ventricular walls.  The Veteran also exhibited an excellent cardiovascular workload, and no scintigraphic evidence of exercise induced reversible perfusion abnormalities.  The Veteran's resting EKG was unremarkable, and during exercise, the Veteran had a maximum work load of 15 METs.  No shortness of breath, chest pain, or dysrhythmia, was induced by exercise.  The examiner did note that she had examined the Veteran a few years earlier, and at the time, thought that there was a significant supratenorial component contributing to his symptomatology.  A subsequent February 2002 myocardial imaging report revealed normal myocardial perfusion imaging after exercise at an excellent workload, achieving 15 METs.

In his June 2002 Notice of Disagreement, the Veteran explained that his disability warranted a higher rating because he had paroxysmal atrial tachycardia at least once a week, and sometimes daily.  The Veteran was admitted to the hospital in November 2002 for chest pains radiating to his left arm and shoulder.  The Veteran reported feeling diaphoretic, dizzy, and lightheaded.  He also experienced nausea, shortness of breath, and sweating.  The ECG stress test taken while the Veteran was admitted showed a workload of 14.8 METs, and imaging studies revealed left ventricular ejection fraction of 59 percent.  At a follow up appointment in November 2002, the Veteran's EKG was found to be within normal limits.  The examiner assessed that the Veteran may have atherosclerotic heart disease and recommended follow up with the cardiology department.  November 2002 records from St. Joseph's Mercy Hospital revealed an ejection fraction of 65 percent.

In December 2002, the Veteran filed a separate service connection claim for a different heart disability, after he collapsed while on duty with the National Guard.

In a September 2003 VA examination, the Veteran continued to report having weekly attacks of paroxysmal atrial tachycardia, but EKG and other reports were negative for any abnormalities.  The examiner noted that the Veteran felt "there [was] something there," despite the fact that he was told on numerous occasions that the workup was negative.  The examiner found that by history, the Veteran had paroxysmal atrial tachycardia which was intermittently symptomatic, but that he currently had no cardiac pathology.  The Veteran exhibited an ejection fraction of 55 to 60 percent, and a workload of 13 METs.  In December 2004 the Veteran reported chest pains, but serial ECGs were normal and the patient remained stable.  The examiner noted that the Veteran did not need further investigation unless symptoms were to recur more frequently.

In February 2005, the Veteran reported frequent chest pains, and a complete cardiac workup was completed.  The Veteran reported that he had been told that the symptoms could be due to a "spasm."  The ECG revealed an estimated ejection fraction of 55 to 60 percent.   In a March 2005 radiology report, the examiner found no significant atherosclerotic disease or flow limiting lesions involving the ceratoid arteries.  The Veteran did report atypical chest pain, and occasional episodes where he "passed out" or became lightheaded and dizzy.  The examiner recommended that the Veteran discontinue smoking.  The ECG was within normal limits, with an ejection fraction of 55 to 60 percent.  In his June 2005 Form 9, the Veteran reported that he was entitled to an increased rating for his heart disability due to 4 episodes of tachycardia he sustained during the month of April while wearing a Holter monitor.

In an August 2005 clinical record, the examiner found that the Veteran may have chest pain secondary to generalized anxiety disorder.  Coronary artery disease or any associated cardiac origins were ruled out.  In January 2006, the Veteran reported chest pain with diaphoresis and nausea.

A February 2006 imaging report revealed normal myocardial perfusion imaging with a left ventricular ejection fraction of 65 percent.  The Veteran achieved a workload of 13.6 METs.  ECG and EKG reports also did not reveal any abnormalities.    

During a March 2006 VA examination, the Veteran reported having palpitations on average, 2 to 3 times per week accompanied by shortness of breath, sweating, and dizziness.  Orthopnea, paroxysmal nocturnal dyspnea, syncopal episodes, and shortness of breath were not present.  Upon examination, the Veteran exhibited normal systolic function with an ejection fraction of 65 percent, and normal myocardial perfusion imaging after exercise with a workload of 13.6 METs. 

In an October 2006 VA examination, the Veteran continued to report palpitations and chest pains, and reported symptoms of fatigue, weakness, and shortness of breath.  The examiner found that the fatigue was likely related to his psychiatric problems, and that it was unlikely that the Veteran's medical disabilities at the time were preventing him from doing his daily routine activities.  In February 2008, the Veteran continued to report chest pain and tachycardia, however July 2008 clinical records show that he denied having chest pains, dizziness, orthopnea, or palpitations.

In a September 2010 VA examination, the examiner concluded that the Veteran did not have any supraventricular arrhythmias at the time of examination.  In April 2011, the Veteran was admitted to the hospital with complaints of chest pain and dizziness with radiation to the left arm and loss of motor skills on the left side of his body.  The discharge diagnosis was chest pain, noncardiac in origin, possibly secondary to anxiety.  A subsequent July 2011 record noted that the Veteran's tachycardia was controlled with relaxation breathing.

During a November 2011 VA examination, the examiner noted that the Veteran had intermittent (paroxysmal) supraventricular tachycardia.  The Veteran had a normal EKG.  The examiner referenced a separate examination from October 2010 which found that the Veteran had achieved an estimated workload of 13.4 METs, with a rest ejection fraction of 56 percent and post stress ejection fraction of 60 percent.  The examiner concluded that the Veteran was not currently on any medication for paroxysmal atrial tachycardia, nor did he have a pacemaker or defibrillator.  June 2013 clinical records noted that the Veteran denied having chest pain, dizziness, orthopnea, or palpitations.  A February 2014 record revealed that the Veteran was being treated for a leaky heart valve, and racing heart, and that he had occasional dizziness but no syncope.

In the most recent August 2014 VA examination, the examiner noted that although the Veteran had paroxysmal supraventricular tachycardia in the past, he had no episodes in the past 12 months.  The ECG performed revealed a left ventricular ejection fraction of 65 percent.  The examiner cited the last exercise stress test performed in April 2011 which had the Veteran achieving a workload of 13 METs.  The examiner concluded that the Veteran was not currently on any medication for paroxysmal atrial tachycardia, and had excellent cardiac function on his recent stress ECG performed in 2011.  An April 2015 health questionnaire revealed that the Veteran had visited the emergency room for shortness of breath in February 2015.

In a May 2016 VA examination, the examiner noted that the Veteran had not exhibited supraventricular tachycardia in the past 12 months.  Referencing a December 2012 ECG, the examiner noted that the Veteran had a left ventricular ejection fraction of 50 percent, and his most recent exercise stress test showed the Veteran performing at a workload level of 13.2 METs.

After reviewing the evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his heart disability, claimed as paroxysmal tachycardia.  The weight of the evidence demonstrates that the Veteran's heart disability does not fulfill the criteria for a disability rating of 30 percent, which is the next highest rating under DC 7010.  
 
As an initial matter, the Board finds that "staged" ratings are not warranted by the evidence.  A review of the record shows that the Veteran's symptoms have remained fairly constant throughout the appeal period.  The VA examination reports discussed above reflect common complaints of chest pain, dizziness, and shortness of breath.  As such, the Board finds that the criteria for a 10 percent disability rating were met at the time the Veteran filed his first service connection claim for a heart disability in August 1994, and the evidence of record does not support a finding of distinct time periods when the Veteran's heart disability was more productive of symptoms that would warrant different ratings.  See Hart, 21 Vet. App. at 510. 

Under DC 7010, a higher 30 percent disability rating requires evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by an ECG or Holter monitor.  None of the numerous VA examinations conducted have revealed any episode of supraventricular tachycardia or paroxysmal atrial fibrillation.  Furthermore, all of the EKGs and ECGs of record are within normal limits, showing no significant abnormalities.  In the most recent August 2014 and May 2016 VA examinations, the examiners noted that the Veteran had not exhibited any episodes of paroxysmal supraventricular tachycardia in the past 12 months.  In the November 2011 VA examination, the examiner noted that the Veteran had a history of paroxysmal supraventricular tachycardia, but did not specify whether the Veteran had any episodes within the past 12 months.  The examiner also specifically noted that Veteran was not taking any medication for paroxysmal atrial tachycardia.  Similarly, in the September 2010 VA examination, the examiner noted that the Veteran did not have any supraventricular arrhythmias at the time of examination.

In his June 2005 Form 9, the Veteran reported having 4 episodes of tachycardia during April 2005, however there is no record of those episodes documented by either ECG or Holter monitors as required under the diagnostic criteria.  Rather, subsequent February 2006 ECG and EKG reports revealed no abnormalities, and showed no indication of tachycardia.  While the Veteran has consistently reported chest pains and dizziness, and claimed that these symptoms result from paroxysmal atrial fibrillation, the evidence of record tends to show otherwise.  An August 2005 clinical record suggested that the Veteran's chest pain was secondary to generalized anxiety disorder, and April 2011 hospital records indicate that the Veteran's chest pain was noncardiac in origin, possibly secondary to anxiety.  Thus, given that the Veteran's symptoms do not fulfill the criteria warranting a 30 percent rating under DC 7010, and the likelihood that the Veteran's symptoms of chest pain and dizziness may be unrelated to any cardiac disability, a rating in excess of 10 percent under DC 7010 is unwarranted.

The Board also considered alternative DCs which may be applicable to the Veteran's heart disability.  DC 7011 for ventricular arrhythmias was the only other applicable DC, because the Veteran does not have valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, atrioventricular block, a heart valve replacement, a coronary bypass surgery, implantable cardiac pacemakers, cardiac transplantation, or cardiomyopathy.  See 38 C.F.R. § 4.104.  However, even under DC 7011, a 30 percent rating would be unwarranted because the Veteran has always performed at a workload greater than 7 METs, and hasn't had symptoms of dyspnea, angina, or syncope.  While the Veteran has reported symptoms of fatigue and dizziness, these symptoms arose outside of any exercise stress test where the Veteran's workload was monitored.  Furthermore, as noted above, these symptoms are likely unrelated to the Veteran's heart disability.  A 30 percent rating is also unwarranted because there is no evidence of cardiac hypertrophy or dilation on any EKG, ECG, or x-ray.  Thus, the Veteran is not entitled to a rating in excess of 10 percent under DC 7011 for his service-connected heart disability.

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected heart disability.  The evidence establishes that the Veteran has complaints of chest pain and dizziness.  The Veteran's evaluation under DC 7010 accurately contemplates this symptomatology, as it includes criteria relating to atrial fibrillation and supraventricular tachycardia which would encompass the Veteran's complaints of chest pain.  The Board further notes that the Veteran has indicated that his heart disability affects his ability to work.  The evidence of record suggests otherwise.  In the May 2016 VA examination, the examiner noted that the Veteran's heart disability did not affect his ability to work.  The Veteran also has a claim for TIDU pending before the Board, addressed in the remand section of this decision.  As such, the Veteran's complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a disability rating in excess of 10 percent, for service-connected paroxysmal tachycardia, currently evaluated under diagnostic code (DC) 7010 for supraventricular arrhythmias, is denied.


REMAND

In an October 2012 Board remand, the issue of entitlement to TDIU was raised with respect to the pending claim for an increased evaluation for a service-connected heart disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The AOJ denied entitlement to TDIU in a January 2016 rating decision.  Following that decision, the Veteran's representative submitted correspondence reflecting a Notice of Disagreement (NOD) with the January 2016 rating decision.  A statement of the case (SOC) has not been issued by the AOJ regarding entitlement to TDIU.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the AOJ must prepare an SOC.  Thus, a remand is necessary.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should review the determination regarding entitlement to TDIU and issue an appropriate SOC.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and be afforded an opportunity to do so. If this occurs, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


